         Case 1:20-cv-01105-EPG Document 18 Filed 07/23/21 Page 1 of 2


     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH McADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
10                                             FRESNO DIVISION
11
     LEROY DILLARD,                                             ) Case No.: 1:20-cv-01105-EPG
12
                                                                )
13                     Plaintiff,                               ) STIPULATION AND ORDER FOR
                                                                ) EXTENSION OF TIME FOR
                                                                  DEFENDANT TO FILE HIS RESPONSE
14            vs.                                               ) TO PLAINTIFF’S CONFIDENTIAL
                                                                ) LETTER BRIEF
15
     KILOLO KIJAKAZI,                                           ) (FIRST REQUEST)
16   Acting Commissioner of Social Security,                    )
                                                                ) (ECF No. 17)
17                     Defendant.1                              )
                                                                )
18
                                                                )
19

20
               IT IS STIPULATED, by and between the parties, through their respective counsel of record,
21
     that the time for Defendant to respond to Plaintiff’s confidential letter brief (CLB) be extended thirty
22
     (30) days, from the original deadline, such that Defendant’s new deadline, with the Court’s approval,
23
     will be August 20, 2021. This is Defendant’s first request for an extension of time to respond to
24
     Plaintiff’s CLB. Defendant needs additional time to review the voluminous administrative record,
25

26
     1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
27   Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the defendant
     in this suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
28   Social Security Act, 42 U.S.C. § 405(g).
        Case 1:20-cv-01105-EPG Document 18 Filed 07/23/21 Page 2 of 2



 1   consider the issues Plaintiff raised, confer with her client and handle defense counsel’s conflicting
 2   deadlines in other matters.
 3          With the Court’s approval, the parties further stipulate that all other dates in the Court’s
 4   Scheduling Order be extended accordingly.
 5
                                           Respectfully submitted,
 6

 7   Dated: July 22, 2021                  /s/ Melissa Newel*
                                           Melissa Newel
 8                                         Newel Law
                                           Attorney for Plaintiff
 9
                                           (*authorized by email on July 21, 2021).
10

11                                         PHILLIP A. TALBERT
12
                                           Acting United States Attorney

13                                         /s/ S. Wyeth McAdam
                                           S. WYETH McADAM
14                                         Special Assistant United States Attorney
15
                                           Attorneys for Defendant

16

17
                                                  ORDER
18          Based on the above stipulation, IT IS ORDERED that Defendant shall serve Plaintiff with
19
     Defendant’s Response to Plaintiff’s Letter Brief no later than August 20, 2021. All other deadlines
20
     in the Court’s scheduling order are extended accordingly.
21   IT IS SO ORDERED.
22
        Dated:     July 23, 2021                               /s/
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
